Matter of Ruplinger (2017 NY Slip Op 05914)





Matter of Ruplinger


2017 NY Slip Op 05914


Decided on July 27, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 27, 2017

[*1]In the Matter of SCOTT ANTHONY RUPLINGER, a Resigned Attorney. 
(Attorney Registration No. 4963583)

Calendar Date: July 3, 2017

Before: Egan Jr., J.P., Devine, Aarons, Rumsey and Pritzker, JJ.


Scott Anthony Ruplinger, Austin, Texas, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Scott Anthony Ruplinger was admitted to practice by this Court in 2011, but resigned for nondisciplinary reasons by leave of this Court in 2016. Ruplinger now applies for reinstatement to practice in New York (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]; Rules of App Div, 3d Dept [22 NYCRR] § 806.22 [b]), and the Attorney Grievance Committee for the Third Judicial Department advises that it has no objection to Ruplinger's reinstatement.
Upon consideration of the fact that Ruplinger has only been separated from the practice of law for a limited period of time and mindful of the continuing legal education requirements that will be imposed on him upon his return to practice in New York (see  Rules of App Divs [22 NYCRR] § 1500.22 [n] [3]), and having determined that he has the requisite character and fitness to
practice law, we grant Ruplinger's application and restore his name to the roll of attorneys, effective immediately.
Egan Jr., J.P., Devine, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that Scott Anthony Ruplinger's application for reinstatement is granted; and it is further
ORDERED that Scott Anthony Ruplinger's name is hereby restored to the roll of [*2]attorneys and counselors-at-law of the State of New York, effective immediately; and it is further
ORDERED that Scott Anthony Ruplinger shall, within 30 days of the date of this order, file an attorney registration statement with the Chief Administrator of the Courts pursuant to Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1.